Fourth Court of Appeals
                                           San Antonio, Texas
                                                September 16, 2015

                                               No. 04-15-00480-CV

                                    LIBERTY SPORT AVIATION, L.P.,
                                              Appellant

                                                        v.

                                      TEXAS HILL COUNTRY BANK,
                                               Appellee

                       From the 216th Judicial District Court, Kendall County, Texas
                                        Trial Court No. 14-314A
                              Honorable N. Keith Williams, Judge Presiding

                                                   ORDER
            Extension of time to file the Clerk’s Record is this date NOTED. Time is extended to
      October 15, 2015.

                                                                     PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT


cc:            M. Patrick Maguire                            Kimberly S. Keller
               M. Patrick Maguire, P.C.                      Keller Stolarcyzk PLLC
               945 Barnett Street                            234 W. Bandera Road #120
               Kerrville, TX 78028                           Boerne, TX 78006

               Susan Jackson                                 Dandy Middleton
               District Clerk-Kendall Co.                    480 Twin Canyon
               201 E. San Antonio Street, suite 201          Boerne, TX 78006
               Boerne, TX 78006

               Jonathan B. Cluck
               The Nunley Firm LLP
               1580 South Main Street, Suite 200
               Boerne, TX 78006